Fourth Court of Appeals
                               San Antonio, Texas
                                      May 10, 2021

                                   No. 04-20-00051-CV

                              MEDFINMANAGER, LLC,
                                    Appellant

                                            v.

                                      John SALAS,
                                        Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-22706
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER

    Appellee’s unopposed motion for extension of time to file supplemental letter is
GRANTED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2021.


                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court